ORDER

Icon Vision Systems Corporation N.V. moves without opposition to voluntarily dismiss its cross-appeal. Icon also moves without opposition for (1) an extension of time, until December 12, 2007, to file its brief, (2) an extension of time, until January 11, 2008, for Scanner Technologies Corporation to file its reply brief, and (3) an extension of time, until January 21, 2008, to file the joint appendix.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions are granted.
(2) The revised official captions are reflected above.